LABORDE, Judge.
Defendant, James Lee Bullock, was indicted by a grand jury for having committed first degree murder in violation of LSA-R.S. 14:30. He pleaded not guilty by reason of insanity, was tried before a twelve member jury and found guilty of second degree murder, in violation of LSA-R.S. 14:30.1. He was sentenced to life imprisonment at hard labor without benefit of pardon or parole for 40 years. Defendant appeals his conviction and sentence from an out-of-time appeal granted by us on August 5, 1983. After reviewing the record and finding no patent errors, we affirm.

LSA-C.Cr.P. 844: PROPER FILING OF ASSIGNMENTS OF ERROR

Defendant was granted an out-of-time appeal. Pursuant to LSA-C.Cr.P. art. 844, defendant had until five days before the return date to properly file his assignment of errors with the trial court. Although defendant filed a brief in this matter with four assignments of error, he did not file any assignments of error as required by LSA-C.Cr.P. art. 844.1 Therefore, we are *4limited to a review of the record for errors that are discoverable by a mere inspection of the pleadings. LSA-C.Cr.P. art. 920(2); State v. Thibodeaux, 448 So.2d 879 (La.App. 3rd Cir.1984); State v. Gadison, 441 So.2d 831 (La.App. 3rd Cir.1983).
After conducting a careful examination of the record before us pursuant to LSA-C. Cr.P. art. 920(2), we find no patent errors worthy of reversal.
For these reasons, the defendant’s conviction and sentence are affirmed.
AFFIRMED.

. "Art. 844. Assignment of errors
The party appealing shall designate, in writing, those errors which are to be urged on *4appeal. This assignment of errors shall be filed within the time specified by the trial judge, but not later than five days prior to the return date. A copy of the assignment of errors shall be furnished to the trial judge by the appealing party on the date such errors are filed.
The trial judge may submit such per curiam comments as he desires." (emphasis added)